Case 1:21-cr-00089-EGS Document 11 Filed 03/02/21 Page 1of3

AO 199A (Rev 1241) Order Setung Conditions of Release Page lof _ 3 Pages

UNITED STATES DISTRICT COURT
for the
District of Columbia F I L E D
MAR @ 2 2021

Clerk, U.S. District and
CR21-89 Bankruptcy Courts

United States of America
V

}

)

} Case No,
Lewis Easton Cantwell }
}

Defendant
ORDER SETTING CONDITIONS OF RELEASE
fEtS ORDERED that the defendant's release is subject to these conditions:
(1) The defendant must not violate federal. state. or local law while on release.
(2) The defendant must cooperate in the collection ofa DNA sample if it is authorized by 42 USC. § 14135a.

(3) The defendant must advise the court or tne pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and. if convicted, must surrender as directed lo serve a sentence that
the court may impose.

The defendant must appear at’ US District Court for the District of Columbia 333 Constitution Ave NW WDC
Place

Judge Emmet G Sullivan

on 4/19/2021 100 pm

Pate cited dime
HW blank. detendant will be notified of next appearance

(8) The defendant must sign an Appearance Bond. if ordered
Case 1:21-cr-00089-EGS Document 11 Filed 03/02/21 Page 2 of 3

AQ 199B (Rev 12/11} Additional Conditions of Release Page 2 of 3 Pages

ADDITIONAL CONDITIONS OF RELEASE

LEIS TU RTHER ORDER PD that the defendant's release is subrect to die conditions marked below

{ + 16}

the

defendantys placed in the custody of

Person or organizauon . ae

Address fonh if above 1 an otguanizations -

City and state Teh Noo - -
who agrees to (a) supers ine the defendant. (b) use every effort to assure the defendant's appearance atall court proceedings and (c) notify the court immediately

if the defendant violates a condition of release of is no longer in the custodiun’s custods

(X) (7)
(x)
( )
( )
( )
(xX)
(x)
( )
t )
( }
{ )
(x)
( )
( )
{ }
( }
( )
( )
{ )
(x)

The
(a)
ib)
(c)
(d)
(e)
(f)

(k)
(i)
(mn)

(n)}

(9)

(p)

iq)

Signed —
Custodnin Dette

defendant nuist
submit te supervision by asd report for supervision ta the weekly via telephone to PSA

telephone numbet (202) 442-1000 . no later than

continue or actively seek eimplos ment

continue or start an education program

surrender any passport to
not obtain a passport of other international travel document

abide by the following restricuens on personal association, residence. or travel — Notify PSA in advance of all travel

outside the Western District of North Carolina(Ashville). Court to_approve any travel outside ‘the continental U.S.

 

avoid all contact, duectly or indirectly. with any person who ts or may be a victim or witness in the investigation or prosecution,

including:

get medreal or psy chiatric treatment _ _ oe _

_o'clock for emplos ment, schooling

return to custody each ail © sleck after boing released at

or the following purposes

maintain residence ata halfway house or community corrections comer, as the pretrial services office or supers ising officer considers
Neecessdry

Nol possess a fieaim. destuuctrve device, or other weapon

nat use alcohol ( dat alg percessively

notuse or unlawlully possess « natcoue drug ot other controlled substances defined in 2111S © § 802. unless preserthed by a leensed
medical practitiones

submit to testing tora prodibited substance required by the pretrial services office or supers sing offices Testing may be used with random
frequenes and mas include aang testing, the wearing of a sweat patch, a remote alcohol testing system. and/or any form of prohrbtted
substance screening or testing The defendant must netobstruict attempt to obstruct, ortamper with the effictency and accuracy of prohibited
substance screening of tosung

Participate ina program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
Supervising officer

Participate in one of the following location restriction programs and comply with its requirements as directed

{ youd Curfew. You are restricted to your residence every day ( } trom to or { pas
directed by the pretrial services office or supers ising officer. ot

( ) i) Home Detention, You are restricted toy our restdence atall times except for employ ment. education: religrous services. medical.

substance abuse, or mental health treatment, attorney visits, court appearances, court-ordered obligations, or other acts ties
approved in advance by the pretinal services office or supervising officer, or

( )(u) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court.

submit to location monstoring as directed by the pretrial services office or supervising officer and comply with all of the program

requirements and instructions provided

( yYon must pay allor partot the cost of the prograi: based on your ability to pay as determined bs the pretrial services office ot

supervising officer

report ds soon as possible. to He pretial services offies of supers ising officer, every contact with law enforcement personnel, including

afrests, questioning. or traffic stops

Stay away from the District of Columbia except for court, meetings with attorney or PSA.

Verify your address with PSA as directed . -
Case 1:21-cr-00089-EGS Document 11 Filed 03/02/21 Page 3 of 3

AQ 199C (Rey UOOR) Advice ot Penalties Page 3 ob 3 Pages

ADVICE OF PENALTIES AND SANCTIONS
TO THE DEPLNDANT
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS.

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention. a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment. a fine, or both.

While on release. if vou commit a federal telons atfense the punishment ts an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (1. In addition to) to any other sentence you receive

itis acrime punishable by up fo ten years in prison, and a $250,000 fine, or both, to. obstruet a criminal investigation;
tamper with a witness, vietim, or informant: retaliate or attempt to retaliate against a witness. Victim, or informant: or intimidate or attempt
to intimidate a witness, victim. juror, informant. or officer of the court. Phe penalties tor tampering, retaliauon, or intimidation are
stenificantly more serious if thes involve a killing or attempted kuthing

If. after release. you know ingly fatl to appear as the conditions of release require. or to surrender to serve a sentence.
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed If you are convicted of:

(1) an offense punishable by death, lite imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250.000 or imprisoned for not more than 10 years. or both:

(2) an offense pumshable by imprisonment for a term of five vears or more, but less than fifteen years — you will be fined not

more than $250,000 or umprisoned for not more than five years. or both,

(3) any other felony ~ you will be fined not more than $250,006 or imprisoned not more than two years. or both:

(4) amisdemeanor- you will be fined not more than $100,000 of unprisoned not more than one year. or both

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive, In
addition, a failure to appear or surrender may result in dhe forfeiture of any bond posted

Acknowledgment of the Defendant

l acknowledge that Lam the defendant in this case and that Pam aware of the conditions of release. | promise to obey all conditions
of release. to appear as directed. and surrender to serve any sentence imposed. Lam aware of the penalties and sanctions set forth above

Acknowledged on the Record due to COVID-19 Pandemic

Defendant s Stenatue
City and Strate

Directions to the United States Marshal
( ¥) The defendant is ORDERED released after processing.- | eo
( ) The United States marshal 1s ORDERED to heep ate defendant in custody until notified b¥ the clerk or jude that the defendant
has posted bond and/or comphed with all othep’conditions for release Wesull in custody, the defendant must be produced betore
the appropriate judge at the ume and place speerfied

. , JL | : a
Oo" o2, / Z 2L/ cpu (> / \ an

fo

Jul tal Officer s Signature

Judge Emmet G Sullivan

Prented same and tle

DISTRIB TION | COUR] DI TE NDANT PRE EREAT SERVICE OS APLORNEY US MARSHAL
